            Case 1:20-cv-10265-NMG Document 1 Filed 02/11/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


YOAHUA ZHANG                                  :
       Plaintiff                              :             C.A. No.
       vs.                                    :
ANDREW BETTENCOURT                            :             PLAINTIFF HEREBY
       Defendant                              :             DEMANDS A TRIAL BY JURY
                                          COMPLAINT

                                            PARTIES

       1.      Plaintiff Yoahua Zhang is a citizen of the State of Rhode Island and resides in

East Greenwich, Rhode Island.

       2.      Defendant Andrew Bettencourt is a citizen of the State of Massachusetts and

resides in Salem, Massachusetts.

                                         JURISDICTION

       3. Jurisdiction is founded upon 28 U.S.C. 1332(a), this being an action between citizens

of different states wherein the amount in controversy exceeds the sum of seventy-five thousand

($75,000) dollars, exclusive of interest and costs.


                                              VENUE

       4. Venue is proper pursuant to 28 U.S.C. 1391(a)(1) and (2) as Defendant resides in

Salem Massachusetts and the incident at issue occurred in Waltham, Massachusetts.
              Case 1:20-cv-10265-NMG Document 1 Filed 02/11/20 Page 2 of 3



                                   GENERAL ALLEGATIONS

         5.      On or about February 25, 2017, Plaintiff was operating a motor vehicle on a

public way in Waltham, Massachusetts, i.e. Route 95 South.

         6.      At all times material hereto Plaintiff was in the exercise of due care.

         7.      At the time and place aforesaid, Plaintiff was traveling in the second lane from the

right.

         8.      At the time and place aforesaid, Defendant was operating a owned by him.

         9.      Defendant operated his vehicle in a manner that caused it to strike the rear of

Plaintiff’s vehicle.

         10.     As a result of the impact, Plaintiff’s vehicle was pushed out of its lane of travel

and to the right.

         11.     Defendant was under a duty to operate his vehicle in a manner that was

reasonable under the circumstances for the protection and safety of other users of the public way,

including Plaintiff.

                                    COUNT I - NEGLIGENCE

         12.     The allegations set forth in Paragraphs 1 to 11 above are incorporated herein as if

set forth again in full.

         13.     Defendant breached the duty of care which he had to Plaintiff as more fully

described above.

         14.     As a direct and proximate result of Defendant’s breach as aforesaid, Plaintiff

suffered grave and serious personal injuries which has required him to spend great sums to cure,

relieve and attempt to rehabilitate him from the effects of same, a loss of earnings and earning

capacity, and to suffer great pains and suffering.
          Case 1:20-cv-10265-NMG Document 1 Filed 02/11/20 Page 3 of 3



WHEREFORE, Plaintiff demands judgment in an amount which exceeds the jurisdictional

requirements of this Court, in addition to interest and costs.

                                                      Plaintiff
                                                      By his Attorney

                                                      ________________________________
                                                      DAVID J. OLIVEIRA, ESQ. (378655)
                                                      155 South Main Street Suite 305
                                                      Providence, RI 02903
                                                      (401) 274-9191
                                                      (401) 274-9190 (FAX)
                                                      doliveira@djolaw.com


Plaintiff hereby demands a trial by jury and designates David J. Oliveira, Esq. as trial counsel.
